COURT OF COMMON PLEAS
FOR THE STATE OF DELAWARE
WILMINGTON, DELAWARE 19801

JOHN K. WELCH

JUDGE
August 19, 2019
Regine Walley David C. Zerbato, Esquire
100 Highland Blvd Apt C Greenville Professional Center
New Castle, DE 19720 3704 Kennett Pike, Suite 200
Defendant Below/Appellant Greenville, DE 19807

Attorney for Plaintiff Below/Appellee

RE: Regine Walley, Lynette Walley v. Compton Park Preservation Associates, LLC
CPU4-19-001659

OPINION AND ORDER

1. The instant matter is a landlord-tenant action on appeal from the Justice of the Peace Court
(hereinafter “JP Court”). On May 22, 2013, Compton Park Preservation Associates, LLC
(hereinafter “Appellee”) filed an action against Regine Walley (hereinafter “Regine”) and Lynette
Walley in the JP Court for rent and possession. On June 28, 2013, the JP Court entered default
judgment against Regine Walley in favor of Plaintiff for failure to appear for trial.

2. On March 22, 2019, Regine filed a motion to vacate the default judgment in the JP Court.
On April 15, 2019, the JP Court held a hearing on the motion and issued an order denying the
motion to vacate the default judgment. On April 29, 2019, Regine filed appeal in this Court from
the JP Court Order denying the motion to vacate. On June 21, 2019, Appellee submitted a letter

to the Court requesting a hearing on the appeal.
 

3. On August 9, 2019, a hearing on the appeal was held and both parties presented oral
arguments. At the hearing, Appellee asserted Regine signed an annual recertification as a tenant
on April 1, 2013. Regine, however, stated she knew nothing of the judgment until she applied to
rent an apartment. Further, Regine argued she did in fact sign a document when she turned
eighteen (18); however, she was not responsible for rent.

4. Appeals on the record are subject to the procedural requirements of the Court of Common
Pleas Civil Rule 72.1(g), which provides: [a]ppeals shall be heard and determined by the Court of
Common Pleas from the record of proceedings below, except as may be otherwise expressly
provided by statute.'! The Clerk of the Court shall give all parties written notice of the date of the
filing of the record of the proceedings below.” The appellant’s brief shall be served and filed 20
days after the date of said filing of such record as provided in Rule 72.1(e).2. The appellee’s
answering brief shall be served and filed 20 days thereafter.* The appellant shall serve and file the
reply brief, if any, not later than 10 days thereafter.”

5. Further, pursuant to Court of Common Pleas Civil Rule 60(b)(1), “the Court may relieve a
party...from a final judgment, order or proceeding for...(1) Mistake, inadvertence, surprise, or
excusable neglect.” To succeed on a motion under Rule 60(b), the moving party must establish
three elements: “(1) excusable neglect in the conduct that allowed the default judgment to be taken;
(2) a meritorious defense to the action that would allow a different outcome to the litigation if the

matter was heard on its merits; and (3) a showing that substantial prejudice will not be suffered by

 

' Court of Common Pleas Civil Rule 72.1(g).
2 Id.
3 Id.
4 Id.
51d.
the plaintiff if the motion is granted.”® Moreover, a motion to vacate a default judgement pursuant
to Rule 60(b) is “addressed to the sound discretion of the Court.”’ “The reviewing court does not
consider whether it would have reach a different conclusion.”® Instead, the reviewing court must
question whether the JP Court’s decision “[was] the product of logic, based upon the facts and
reasonable deduction to be drawn therefrom.”

6. Here, Regine failed to file and serve a brief within 20 days as required under Rule 72.1(g).
However, even if this Court were to allow Regine to file a brief, she would not meet the three
requirements set out under Rule 60(b), as no meritorious defense to the action would allow for a
different outcome if the matter was heard on its merits.

7. The court below found that Regine was in fact a tenant and notice was perfected. Further,
they found Regine was unable to show how the result would be different. The JP Court reasoned
that “the motion to vacate the default judgment was not filed until almost six years after the default
judgment was entered. The Court summons was sent certificate of mailing separately to each
Defendant on June 28, 2013. The summons was not returned to the Court. In addition, the Court
Constable the summons on Defendants’ rental unit door on June 4, 2013. Defendant Regine
Walley admits the rental unit was her permanent residence at the time. Therefore, Defendant’s
motion was untimely. In addition, Defendant Regine Walley signed the annual recertification on
April 1, 2013 as a tenant.”

8. Thus, the JP Court’s decision to deny Regine’s Motion to Vacate the Default Judgment

must be affirmed as a matter of law. Aside from Regine’s failure to comply with Rule 72.1(g),

 

© Verizon Delaware, Inc. v. Baldwin Line Constr. Co., 2004 WL 838610, at *1 (Del. Super.)

"Id.

8 Haggerty v. River Terrace Cooperative Inc., 2013 WL 12201284, at *2 (Del. Com. Pl. May 6, 2013).
° Hurd v. Smith, 2009 WL 1610516, at *1 (Del. Com. Pl. June 10, 2009).

3
 

this Court does not find that the JP Court abused its discretion is denying Regine’s Motion to
Vacate.

IT IS SO ORDERED this 19" day of August, 2019.

I ie- (__—
fiohn K. Welch
Judge

 

cc: Ms. Patricia Thomas, Civil Clerk